Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 1 of 9
Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 2 of 9
Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 3 of 9
Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 4 of 9
Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 5 of 9
Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 6 of 9
Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 7 of 9
Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 8 of 9
Case 21-51921-pwb   Doc 14   Filed 03/29/21 Entered 03/29/21 11:04:09   Desc Main
                             Document     Page 9 of 9
